
	

113 HR 2126 : Energy Efficiency Improvement Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2126
		IN THE SENATE OF THE UNITED STATES
		March 6, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To promote energy efficiency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Energy Efficiency Improvement Act of 2014.
		IBetter Buildings
			101.Short titleThis title may be cited as the Better Buildings Act of 2014.
			102.Energy efficiency in Federal and other buildings
				(a)DefinitionsIn this section:
					(1)AdministratorThe term Administrator means the Administrator of General Services.
					(2)Cost-effective energy efficiency measureThe term cost-effective energy efficiency measure means any building product, material, equipment, or service, and the installing, implementing, or
			 operating thereof, that provides energy savings in an amount that is not
			 less than the cost of such installing, implementing, or operating.
					(3)Cost-effective water efficiency measureThe term cost-effective water efficiency measure means any building product, material, equipment, or service, and the installing, implementing, or
			 operating thereof, that provides water savings in an amount that is not
			 less than the cost of such installing, implementing, or operating.
					(b)Model provisions, policies, and best practices
					(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary of Energy and after providing the public with an
			 opportunity for notice and comment, shall develop model commercial leasing
			 provisions and best practices in accordance with this subsection.
					(2)Commercial leasing
						(A)In generalThe model commercial leasing provisions developed under this subsection shall, at a minimum, align
			 the interests of building owners and tenants with regard to investments in
			 cost-effective energy efficiency measures and cost-effective water
			 efficiency measures to encourage building owners and tenants to
			 collaborate to invest in such measures.
						(B)Use of model provisionsThe Administrator may use the model commercial leasing provisions developed under this subsection
			 in any standard leasing document that designates a Federal agency (or
			 other client of the Administrator) as a landlord or tenant.
						(C)PublicationThe Administrator shall periodically publish the model commercial leasing provisions developed
			 under this subsection, along with explanatory materials, to encourage
			 building owners and tenants in the private sector to use such provisions
			 and materials.
						(3)Realty servicesThe Administrator shall develop policies and practices to implement cost-effective energy
			 efficiency measures and cost-effective water efficiency measures for the
			 realty services provided by the Administrator to Federal agencies (or
			 other clients of the Administrator), including periodic training of
			 appropriate Federal employees and contractors on how to identify and
			 evaluate those measures.
					(4)State and local assistanceThe Administrator, in consultation with the Secretary of Energy, shall make available model
			 commercial leasing provisions and best practices developed under this
			 subsection to State, county, and municipal governments for use in managing
			 owned and leased building space in accordance with the goal of encouraging
			 investment in all cost-effective energy efficiency measures and
			 cost-effective water efficiency measures.
					103.Separate spaces with high-performance energy efficiency measures
				(a)In GeneralSubtitle B of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17081 et seq.) is amended by adding at the end the following:
					
						424.Separate spaces with high-performance energy efficiency measures
							(a)DefinitionsIn this section:
								(1)High-performance energy efficiency measureThe term high-performance energy efficiency measure means a technology, product, or practice that will result in substantial operational cost savings
			 by reducing energy consumption and utility costs.
								(2)Separate spacesThe term separate spaces means areas within a commercial building that are leased or otherwise occupied by a tenant or
			 other occupant for a period of time pursuant to the terms of a written
			 agreement.
								(b)Study
								(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary, acting through
			 the Assistant Secretary of Energy Efficiency and Renewable Energy, shall
			 complete a study on the feasibility of—
									(A)significantly improving energy efficiency in commercial buildings through the design and
			 construction, by owners and tenants, of separate spaces with
			 high-performance energy efficiency measures; and
									(B)encouraging owners and tenants to implement high-performance energy efficiency measures in separate
			 spaces.
									(2)ScopeThe study shall, at a minimum, include—
									(A)descriptions of—
										(i)high-performance energy efficiency measures that should be considered as part of the initial design
			 and construction of separate spaces;
										(ii)processes that owners, tenants, architects, and engineers may replicate when designing and
			 constructing separate spaces with high-performance energy efficiency
			 measures;
										(iii)policies and best practices to achieve reductions in energy intensities for lighting, plug loads,
			 heating, cooling, cooking, laundry, and other systems to satisfy the needs
			 of the commercial building tenant;
										(iv)return on investment and payback analyses of the incremental cost and projected energy savings of
			 the proposed set of high-performance energy efficiency measures, including
			 consideration of available incentives;
										(v)models and simulation methods that predict the quantity of energy used by separate spaces with
			 high-performance energy efficiency measures and that compare that
			 predicted quantity to the quantity of energy used by separate spaces
			 without high-performance energy efficiency measures but that otherwise
			 comply with applicable building code requirements;
										(vi)measurement and verification platforms demonstrating actual energy use of high-performance energy
			 efficiency measures installed in separate spaces, and whether such
			 measures generate the savings intended in the initial design and
			 construction of the separate spaces;
										(vii)best practices that encourage an integrated approach to designing and constructing separate spaces
			 to perform at optimum energy efficiency in conjunction with the central
			 systems of a commercial building; and
										(viii)any impact on employment resulting from the design and construction of separate spaces with
			 high-performance energy efficiency measures; and
										(B)case studies reporting economic and energy savings returns in the design and construction of
			 separate spaces with high-performance energy efficiency measures.
									(3)Public participationNot later than 90 days after the date of the enactment of this section, the Secretary shall publish
			 a notice in the Federal Register requesting public comments regarding
			 effective methods, measures, and practices for the design and construction
			 of separate spaces with high-performance energy efficiency measures.
								(4)PublicationThe Secretary shall publish the study on the website of the Department of Energy..
				(b)Clerical AmendmentThe table of contents in section 1(b) of the Energy Independence and Security Act of 2007 is
			 amended by inserting after the item relating to section 423 the following
			 new item:
					
						
							Sec. 424. Separate spaces with high-performance energy efficiency measures..
				104.Tenant star program
				(a)In GeneralSubtitle B of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17081 et seq.) (as amended by section 3) is amended by adding at the end the following:
					
						425.Tenant star program
							(a)DefinitionsIn this section:
								(1)High-performance energy efficiency measureThe term high-performance energy efficiency measure has the meaning given the term in section 424.
								(2)Separate spacesThe term separate spaces has the meaning given the term in section 424.
								(b)Tenant StarThe Administrator of the Environmental Protection Agency, in consultation with the Secretary of
			 Energy, shall develop a voluntary program within the Energy Star program
			 established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a), which may be known as Tenant Star, to promote energy efficiency in separate spaces leased by
			 tenants or otherwise occupied within commercial buildings.
							(c)Expanding survey dataThe Secretary of Energy, acting through the Administrator of the Energy Information Administration,
			 shall—
								(1)collect, through each Commercial Buildings Energy Consumption Survey of the Energy Information
			 Administration that is conducted after the date of enactment of this
			 section, data on—
									(A)categories of building occupancy that are known to consume significant quantities of energy, such
			 as occupancy by data centers, trading floors, and restaurants; and
									(B)other aspects of the property, building operation, or building occupancy determined by the
			 Administrator of the Energy Information Administration, in consultation
			 with the Administrator of the Environmental Protection Agency, to be
			 relevant in lowering energy consumption;
									(2)with respect to the first Commercial Buildings Energy Consumption Survey conducted after the date
			 of enactment of this section, to the extent full compliance with the
			 requirements of paragraph (1) is not feasible, conduct activities to
			 develop the capability to collect such data and begin to collect such
			 data; and
								(3)make data collected under paragraphs (1) and (2) available to the public in aggregated form and
			 provide such data, and any associated results, to the Administrator of the
			 Environmental Protection Agency for use in accordance with subsection (d).
								(d) Recognition of owners and tenants
								(1)Occupancy-based recognitionNot later than 1 year after the date on which sufficient data is received pursuant to subsection
			 (c), the Administrator of the Environmental Protection Agency shall,
			 following an opportunity for public notice and comment—
									(A)in a manner similar to the Energy Star rating system for commercial buildings, develop policies and
			 procedures to recognize tenants in commercial buildings that voluntarily
			 achieve high levels of energy efficiency in separate spaces;
									(B)establish building occupancy categories eligible for Tenant Star recognition based on the data
			 collected under subsection (c) and any other appropriate data sources; and
									(C)consider other forms of recognition for commercial building tenants or other occupants that lower
			 energy consumption in separate spaces.
									(2)Design- and construction-based recognitionAfter the study required by section 424(b) is completed, the Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary and following an
			 opportunity for public notice and comment, may develop a voluntary program
			 to recognize commercial building owners and tenants that use
			 high-performance energy efficiency measures in the design and construction
			 of separate spaces..
				(b)Clerical AmendmentThe table of contents in section 1(b) of the Energy Independence and Security Act of 2007 is
			 amended by inserting after the item relating to section 424 (as added by
			 section 3(b)) the following new item:
					
						
							Sec. 425. Tenant Star program..
				IIGrid-enabled water heaters
			201.Grid-enabled water heatersPart B of title III of the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.) is amended—
				(1)in section 325(e) (42 U.S.C. 6295(e)), by adding at the end the following:
					
						(6)Additional standards for grid-enabled water heaters
							(A)DefinitionsIn this paragraph:
								(i)Activation lockThe term activation lock means a control mechanism (either a physical device directly on the water heater or a control
			 system integrated into the water heater) that is locked by default and
			 contains a physical, software, or digital communication that must be
			 activated with an activation key to enable the product to operate at its
			 designed specifications and capabilities and without which activation the
			 product will provide not greater than 50 percent of the rated first hour
			 delivery of hot water certified by the manufacturer.
								(ii)Grid-enabled water heaterThe term grid-enabled water heater means an electric resistance water heater that—
									(I)has a rated storage tank volume of more than 75 gallons;
									(II)is manufactured on or after April 16, 2015;
									(III)has—
										(aa)an energy factor of not less than 1.061 minus the product obtained by multiplying—
											(AA)the rated storage volume of the tank, expressed in gallons; and
											(BB)0.00168; or
											(bb)an equivalent alternative standard prescribed by the Secretary and developed pursuant to paragraph
			 (5)(E);
										(IV)is equipped at the point of manufacture with an activation lock; and
									(V)bears a permanent label applied by the manufacturer that—
										(aa)is made of material not adversely affected by water;
										(bb)is attached by means of non-water-soluble adhesive; and
										(cc)advises purchasers and end-users of the intended and appropriate use of the product with the
			 following notice printed in 16.5 point Arial Narrow Bold font:IMPORTANT INFORMATION: This water heater is intended only for use as part of an electric thermal
			 storage or demand response program. It will not provide adequate hot water
			 unless enrolled in such a program and activated by your utility company or
			 another program operator. Confirm the availability of a program in your
			 local area before purchasing or installing this product.. 
										(B)RequirementThe manufacturer or private labeler shall provide the activation key for a grid-enabled water
			 heater only to a utility or other company that operates an electric
			 thermal storage or demand response program that uses such a grid-enabled
			 water heater.
							(C)Reports
								(i)ManufacturersThe Secretary shall require each manufacturer of grid-enabled water heaters to report to the
			 Secretary annually the quantity of grid-enabled water heaters that the
			 manufacturer ships each year.
								(ii)OperatorsThe Secretary shall require utilities and other demand response and thermal storage program
			 operators to report annually the quantity of grid-enabled water heaters
			 activated for their programs using forms of the Energy Information Agency
			 or using such other mechanism that the Secretary determines appropriate
			 after an opportunity for notice and comment.
								(iii)Confidentiality requirementsThe Secretary shall treat shipment data reported by manufacturers as confidential business
			 information.
								(D)Publication of information
								(i)In generalIn 2017 and 2019, the Secretary shall publish an analysis of the data collected under subparagraph
			 (C) to assess the extent to which shipped products are put into use in
			 demand response and thermal storage programs.
								(ii)Prevention of product diversionIf the Secretary determines that sales of grid-enabled water heaters exceed by 15 percent or
			 greater the quantity of such products activated for use in demand response
			 and thermal storage programs annually, the Secretary shall, after
			 opportunity for notice and comment, establish procedures to prevent
			 product diversion for non-program purposes.
								(E)Compliance
								(i)In generalSubparagraphs (A) through (D) shall remain in effect until the Secretary determines under this
			 section that—
									(I)grid-enabled water heaters do not require a separate efficiency requirement; or
									(II)sales of grid-enabled water heaters exceed by 15 percent or greater the quantity of such products
			 activated for use in demand response and thermal storage programs annually
			 and procedures to prevent product diversion for non-program purposes would
			 not be adequate to prevent such product diversion.
									(ii)Effective dateIf the Secretary exercises the authority described in clause (i) or amends the efficiency
			 requirement for grid-enabled water heaters, that action will take effect
			 on the date described in subsection (m)(4)(A)(ii).
								(iii)ConsiderationIn carrying out this section with respect to electric water heaters, the Secretary shall consider
			 the impact on thermal storage and demand response programs, including any
			 impact on energy savings, electric bills, peak load reduction, electric
			 reliability, integration of renewable resources, and the environment.
								(iv)RequirementsIn carrying out this paragraph, the Secretary shall require that grid-enabled water heaters be
			 equipped with communication capability to enable the grid-enabled water
			 heaters to participate in ancillary services programs if the Secretary
			 determines that the technology is available, practical, and
			 cost-effective.; 
				(2)in section 332(a) (42 U.S.C. 6302(a))—
					(A)in paragraph (5), by striking or at the end;
					(B)in the first paragraph (6), by striking the period at the end and inserting a semicolon;
					(C)by redesignating the second paragraph (6) as paragraph (7);
					(D)in subparagraph (B) of paragraph (7) (as so redesignated), by striking the period at the end and
			 inserting ; or; and
					(E)by adding at the end the following:
						
							(8)for any person to—
								(A)activate an activation lock for a grid-enabled water heater with knowledge that such water heater
			 is not used as part of an electric thermal storage or demand response
			 program;
								(B)distribute an activation key for a grid-enabled water heater with knowledge that such activation
			 key will be used to activate a grid-enabled water heater that is not used
			 as part of an electric thermal storage or demand response program;
								(C)otherwise enable a grid-enabled water heater to operate at its designed specification and
			 capabilities with knowledge that such water heater is not used as part of
			 an electric thermal storage or demand response program; or
								(D)knowingly remove or render illegible the label of a grid-enabled water heater described in section
			 325(e)(6)(A)(ii)(V).;
					(3)in section 333(a) (42 U.S.C. 6303(a))—
					(A)by striking section 332(a)(5) and inserting paragraph (5), (6), (7), or (8) of section 332(a); and
					(B)by striking paragraph (1), (2), or (5) of section 332(a) and inserting paragraph (1), (2), (5), (6), (7), or (8) of section 332(a); and
					(4)in section 334 (42 U.S.C. 6304)—
					(A)by striking section 332(a)(5) and inserting paragraph (5), (6), (7), or (8) of section 332(a); and
					(B)by striking section 332(a)(6) and inserting section 332(a)(7).
					IIIEnergy Efficient Government Technology
			301.Short titleThis title may be cited as the Energy Efficient Government Technology Act.
			302.Energy-efficient and energy-saving information technologiesSubtitle C of title V of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1661) is amended by adding at the end the following:
				
					530.Energy-efficient and energy-saving information technologies
						(a)DefinitionsIn this section:
							(1)DirectorThe term Director means the Director of the Office of Management and Budget.
							(2)Information technologyThe term information technology has the meaning given that term in section 11101 of title 40, United States Code.
							(b)Development of implementation strategyNot later than 1 year after the date of enactment of this section, each Federal agency shall
			 coordinate with the Director, the Secretary, and the Administrator of the
			 Environmental Protection Agency to develop an implementation strategy
			 (that includes best practices and measurement and verification techniques)
			 for the maintenance, purchase, and use by the Federal agency of
			 energy-efficient and energy-saving information technologies, taking into
			 consideration the performance goals established under subsection (d).
						(c)AdministrationIn developing an implementation strategy under subsection (b), each Federal agency shall consider—
							(1)advanced metering infrastructure;
							(2)energy-efficient data center strategies and methods of increasing asset and infrastructure
			 utilization;
							(3)advanced power management tools;
							(4)building information modeling, including building energy management;
							(5)secure telework and travel substitution tools; and
							(6)mechanisms to ensure that the agency realizes the energy cost savings brought about through
			 increased efficiency and utilization.
							(d)Performance goals
							(1)In generalNot later than 180 days after the date of enactment of this section, the Director, in consultation
			 with the Secretary, shall establish performance goals for evaluating the
			 efforts of Federal agencies in improving the maintenance, purchase, and
			 use of energy-efficient and energy-saving information technology.
							(2)Best practicesThe Chief Information Officers Council established under section 3603 of title 44, United States Code, shall recommend best practices for the attainment of the
			 performance goals, which shall include Federal agency consideration of the
			 use of—
								(A)energy savings performance contracting; and
								(B)utility energy services contracting.
								(e)Reports
							(1)Agency reportsEach Federal agency shall include in the report of the agency under section 527 a description of
			 the efforts and results of the agency under this section.
							(2)OMB government efficiency reports and scorecardsEffective beginning not later than October 1, 2015, the Director shall include in the annual report
			 and scorecard of the Director required under section 528 a description of
			 the efforts and results of Federal agencies under this section..
			303.Energy efficient data centersSection 453 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is amended—
				(1)by striking subsection (b)(3); and
				(2)by striking subsections (c) through (g) and inserting the following:
					
						(c)Stakeholder involvementThe Secretary and the Administrator shall carry out subsection (b) in collaboration with
			 information technology industry and other key stakeholders, with the goal
			 of producing results that accurately reflect the best knowledge in the
			 most pertinent domains. In such collaboration, the Secretary and the
			 Administrator shall pay particular attention to organizations that—
							(1)have members with expertise in energy efficiency and in the development, operation, and
			 functionality of data centers, information technology equipment, and
			 software, such as representatives of hardware manufacturers, data center
			 operators, and facility managers;
							(2)obtain and address input from Department of Energy National Laboratories or any college,
			 university, research institution, industry association, company, or public
			 interest group with applicable expertise;
							(3)follow—
								(A)commonly accepted procedures for the development of specifications; and
								(B)accredited standards development processes; and
								(4)have a mission to promote energy efficiency for data centers and information technology.
							(d)Measurements and SpecificationsThe Secretary and the Administrator shall consider and assess the adequacy of the specifications,
			 measurements, and benchmarks described in subsection (b) for use by the
			 Federal Energy Management Program, the Energy Star Program, and other
			 efficiency programs of the Department of Energy or the Environmental
			 Protection Agency.
						(e)StudyThe Secretary, in collaboration with the Administrator, shall, not later than 18 months after the
			 date of enactment of the Energy Efficient Government Technology Act, make
			 available to the public an update to the Report to Congress on Server and
			 Data Center Energy Efficiency published on August 2, 2007, under section 1
			 of Public Law 109–431 (120 Stat. 2920), that provides—
							(1)a comparison and gap analysis of the estimates and projections contained in the original report
			 with new data regarding the period from 2007 through 2014;
							(2)an analysis considering the impact of information technologies, to include virtualization and cloud
			 computing, in the public and private sectors;
							(3)an evaluation of the impact of the combination of cloud platforms, mobile devices, social media,
			 and big data on data center energy usage; and
							(4)updated projections and recommendations for best practices through fiscal year 2020.
							(f)Data center energy practitioner programThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management
			 and Budget, shall maintain a data center energy practitioner program that
			 leads to the certification of energy practitioners qualified to evaluate
			 the energy usage and efficiency opportunities in Federal data centers.
			 Each Federal agency shall consider having the data centers of the agency
			 evaluated every 4 years by energy practitioners certified pursuant to such
			 program, whenever practicable using certified practitioners employed by
			 the agency.
						(g)Open data initiativeThe Secretary, in collaboration with key stakeholders and the Office of Management and Budget,
			 shall establish an open data initiative for Federal data center energy
			 usage data, with the purpose of making such data available and accessible
			 in a manner that encourages further data center innovation, optimization,
			 and consolidation. In establishing the initiative, the Secretary shall
			 consider the use of the online Data Center Maturity Model.
						(h)International specifications and metricsThe Secretary, in collaboration with key stakeholders, shall actively participate in efforts to
			 harmonize global specifications and metrics for data center energy
			 efficiency.
						(i)Data center utilization metricThe Secretary, in collaboration with key stakeholders, shall facilitate in the development of an
			 efficiency metric that measures the energy efficiency of a data center
			 (including equipment and facilities).
						(j)Protection of proprietary informationThe Secretary and the Administrator shall not disclose any proprietary information or trade secrets
			 provided by any individual or company for the purposes of carrying out
			 this section or the programs and initiatives established under this
			 section..
				IVEnergy information for commercial buildings
			401.Energy information for commercial buildings
				(a)Requirement of benchmarking and disclosure for leasing buildings without energy star labelsSection 435(b)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17091(b)(2)) is amended—
					(1)by striking paragraph (2) and inserting paragraph (1); and
					(2)by striking signing the contract, and all that follows through the period at the end and inserting the following:
						signing the contract, the following requirements are met:
							(A)The space is renovated for all energy efficiency and conservation improvements that would be cost
			 effective over the life of the lease, including improvements in lighting,
			 windows, and heating, ventilation, and air conditioning systems.
							(B)
								(i)Subject to clause (ii), the space is benchmarked under a nationally recognized, online, free
			 benchmarking program, with public disclosure, unless the space is a space
			 for which owners cannot access whole building utility consumption data,
			 including spaces—
									(I)that are located in States with privacy laws that provide that utilities shall not provide such
			 aggregated information to multitenant building owners; and
									(II)for which tenants do not provide energy consumption information to the commercial building owner in
			 response to a request from the building owner.
									(ii)A Federal agency that is a tenant of the space shall provide to the building owner, or authorize
			 the owner to obtain from the utility, the energy consumption information
			 of the space for the benchmarking and disclosure required by this
			 subparagraph..
					(b)Study
					(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Energy, in
			 collaboration with the Administrator of the Environmental Protection
			 Agency, shall complete a study—
						(A)on the impact of—
							(i)State and local performance benchmarking and disclosure policies, and any associated building
			 efficiency policies, for commercial and multifamily buildings; and
							(ii)programs and systems in which utilities provide aggregated information regarding whole building
			 energy consumption and usage information to owners of multitenant
			 commercial, residential, and mixed-use buildings;
							(B)that identifies best practice policy approaches studied under subparagraph (A) that have resulted
			 in the greatest improvements in building energy efficiency; and
						(C)that considers—
							(i)compliance rates and the benefits and costs of the policies and programs on building owners,
			 utilities, tenants, and other parties;
							(ii)utility practices, programs, and systems that provide aggregated energy consumption information to
			 multitenant building owners, and the impact of public utility commissions
			 and State privacy laws on those practices, programs, and systems;
							(iii)exceptions to compliance in existing laws where building owners are not able to gather or access
			 whole building energy information from tenants or utilities;
							(iv)the treatment of buildings with—
								(I)multiple uses;
								(II)uses for which baseline information is not available; and
								(III)uses that require high levels of energy intensities, such as data centers, trading floors, and
			 televisions studios;
								(v)implementation practices, including disclosure methods and phase-in of compliance;
							(vi)the safety and security of benchmarking tools offered by government agencies, and the resiliency of
			 those tools against cyber-attacks; and
							(vii)international experiences with regard to building benchmarking and disclosure laws and data
			 aggregation for multitenant buildings.
							(2)Submission to CongressAt the conclusion of the study, the Secretary shall submit to the Committee on Energy and Commerce
			 of the House of Representatives and Committee on Energy and Natural
			 Resources of the Senate a report on the results of the study.
					(c)Creation and maintenance of database
					(1)In generalNot later than 18 months after the date of enactment of this Act and following opportunity for
			 public notice and comment, the Secretary of Energy, in coordination with
			 other relevant agencies, shall maintain, and if necessary create, a
			 database for the purpose of storing and making available public
			 energy-related information on commercial and multifamily buildings,
			 including—
						(A)data provided under Federal, State, local, and other laws or programs regarding building
			 benchmarking and energy information disclosure;
						(B)information on buildings that have disclosed energy ratings and certifications; and
						(C)energy-related information on buildings provided voluntarily by the owners of the buildings, only
			 in an anonymous form unless the owner provides otherwise.
						(2)Complementary programsThe database maintained pursuant to paragraph (1) shall complement and not duplicate the functions
			 of the Environmental Protection Agency’s Energy Star Portfolio Manager
			 tool.
					(d)Input from stakeholdersThe Secretary of Energy shall seek input from stakeholders to maximize the effectiveness of the
			 actions taken under this section.
				(e)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the
			 Secretary of Energy shall submit to the Committee on Energy and Commerce
			 of the House of Representatives and Committee on Energy and Natural
			 Resources of the Senate a report on the progress made in complying with
			 this section.
				
	Passed the House of Representatives March 5, 2014.Karen L. Haas,Clerk
